Citation Nr: 1045036	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
left shoulder disability, status post hemiarthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, S. L., and W. C.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO assigned a 100 
percent disability rating for convalescence following an April 
2007 left shoulder surgery, and assigned a post-convalescence 
rating of 30 percent effective from June 1, 2008.


FINDING OF FACT

Left shoulder disability, status post hemiarthroplasty, is 
manifested by limitation of motion and intermittent pain, without 
severely painful motion, considerable weakness, or limitation of 
motion of the arm to 25 degrees from the side.


CONCLUSION OF LAW

The manifestations of left shoulder disability status post 
hemiarthroplasty do not meet the criteria for a disability rating 
higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5051, 5200, 5201, 5203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
April 2007 and February 2009.  In those letters, the RO advised 
the Veteran what information and evidence was needed to 
substantiate a claim for an increased disability rating.  The RO 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The RO also advised the Veteran how VA 
determines effective dates.  The case was last adjudicated in a 
February 2009 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the Travel Board 
hearing that the Veteran had in June 2010 before the undersigned 
Veterans Law Judge.

Even if any elements of VCAA notice were issued after the initial 
adjudication of the Veteran's claim, the Veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting written argument and testifying 
at a hearing.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process, and he has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Left Shoulder Disability

The Veteran has a service-connected left shoulder disability.  VA 
granted service connection for that disability effective from the 
Veteran's separation from service in 1969.  The RO initially 
described the disability as recurring dislocations, and assigned 
a 0 percent, noncompensable disability rating.  The Veteran 
underwent left shoulder surgery in October 1970.  In a December 
1970 rating decision, the RO assigned a 100 percent rating for 
convalescence effective from October 1970, and a 20 percent 
rating effective from December 1970.  In a December 1971 rating 
decision, the RO described the disability as residuals of a 
postoperative left shoulder, and assigned a 10 percent rating 
effective from March 1972.  In a February 1972 rating decision, 
the RO described the disability as limitation of motion of the 
left shoulder, postoperative residuals of recurrent dislocations.  
The RO continued the 10 percent rating.

In a January 1977 rating, the RO continued the 10 percent rating 
for limitation of motion of the left shoulder, postoperative 
residuals of recurrent dislocations.  The RO also assigned a 
separate 10 percent rating for atrophy of the biceps of the left 
arm and tenderness of the left trapezius.

In a February 2003 rating decision, the RO increased the rating 
for limitation of motion of the left shoulder, postoperative 
residuals of recurrent dislocation, to 30 percent, effective in 
October 2002.  The RO continued the 10 percent rating for atrophy 
of the biceps of the left arm and tenderness of the left 
trapezius.

The Veteran underwent another left shoulder surgery in April 
2007.  Following the 2007 surgery, the Veteran requested 
convalescence benefits and reevaluation of the left shoulder 
disability.  In the August 2007 rating decision, the RO assigned 
a 100 percent disability rating for convalescence following the 
surgery, and assigned a post-convalescence rating of 30 percent 
effective from June 1, 2008.  The RO described the left shoulder 
disability as status post left shoulder hemiarthroplasty.  The RO 
continued the 10 percent rating for atrophy of the biceps of the 
left arm and tenderness of the left trapezius.  The Veteran has 
appealed the post-surgery and convalescence 30 percent rating.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the VA Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.10.  If two ratings are potentially 
applicable, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court has 
emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the 
Board will consider whether different ratings are warranted for 
different time periods.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran is right handed.  Effective from the April 2007 
surgery, the RO has evaluated the left shoulder disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5051, for shoulder replacement 
with a prosthesis.  For replacement of the minor shoulder, that 
code provides as follows:

For 1 year following implantation of prosthesis  
.. 100 percent

With chronic residuals consisting of severe, 
painful motion or weakness in the affected 
extremity  .................... 50 percent

With intermediate degrees of residual weakness, 
pain or limitation of motion, rate by analogy to 
diagnostic codes 5200 and 5203.

Minimum rating  
................................................
..... 20 percent

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation, in which the scapula and humerus move as one piece, 
in the minor shoulder, is rated as follows:

Unfavorable, abduction limited to 25 degrees 
from side
   ......................................................... 40 percent

Intermediate between favorable and unfavorable
   ............................................................. 30 percent

Favorable, abduction to 60 degrees, can reach 
mouth and head  
..........................................................
......... 20 percent

Diagnostic Code 5203 provides for impairment of the clavicle or 
scapula on the minor side as follows:

Dislocation of  
..................................................... 20 
percent

Nonunion of:
	With loose movement  
....................................... 20 percent
	Without loose movement  
................................. 10 percent

Malunion of  
........................................................ 
10 percent

Or rate on impairment of function of contiguous 
joint.

In addition, under Diagnostic Code 5201, limitation of the minor 
arm at the shoulder is rated at 30 percent if limited to 25 
degrees from the side, 20 percent if limited to midway between 
the side and shoulder level, and 20 percent if limited to 
shoulder level.

The United States Social Security Administration determined that 
the Veteran has been disabled since 1989 due to a back disorder.  
The report of the April 2007 surgery indicates that prior to the 
surgery the Veteran had a severe left glenohumeral arthritic 
problem along with humeral acromial arthritis with severe 
restriction of the range of motion and with severe pain.

On VA examination in October 2008, the Veteran reported that one 
to two times a week he had left shoulder pain episodes that 
lasted one to 24 hours.  He stated that the level of the pain was 
5 on a scale of 10.  He indicated that the left shoulder had a 
decreased range of motion and had weakness.  He reported that 
twice daily medication that he took for back pain also helped his 
left shoulder pain.  The Veteran reported tenderness of the 
surgical scarring on his left shoulder.  The scarring was not 
painful or ulcerated.  The Veteran stated that he is retired, and 
that he previously worked as a police officer.  He stated that, 
because of his left shoulder problems, he avoided lifting his 
granddaughter with his left arm, and avoided lifting more than 
ten pounds with his left arm.  He indicated that he used his left 
hand for eating.

On examination, the Veteran's left shoulder had flexion to 90 
degrees, with pain beginning at 88 degrees.  Abduction was to 72 
degrees, with pain beginning at 72 degrees.  No external rotation 
was possible.  Internal rotation was to 20 degrees, with pain 
beginning at 20 degrees.  Following three repetitions of the 
motions, there was no additional loss of range of motion due to 
pain, fatigue, weakness, lack of endurance, or incoordination.  
The shoulder was not tender.  There was normal 5/5 strength with 
left shoulder flexion, left elbow flexion, left wrist flexion, 
and left hand grip.  The examiner did not find evidence of 
tenderness of the surgical scarring. 

In the June 2010 Travel Board hearing, the Veteran reported that 
he could not use his left arm above the shoulder level.  He 
stated that in moving his arm to the side, he could not even get 
the arm up to the shoulder level.  He stated that his inability 
to raise his left arm above his shoulder made it necessary for 
him to hire someone to paint his house, rather than do it 
himself.  He reported that he had left shoulder pain a couple of 
times per week.  He stated the shoulder hurt worse if he tried to 
raise the arm.  He indicated that the arm fatigued very easily if 
he raised it.  He stated that his left shoulder problems would 
make it impossible to hold the police and corrections jobs he had 
held in the past.  He indicated that he retired from police work 
after he sustained a back injury.  He reported that he had less 
pain in his left arm than he had before the 2007 surgery.  A 
member of the Veteran's family testified that the Veteran could 
not use his left shoulder as he did before, and that the Veteran 
became tired and limited.  A friend of the Veteran stated that 
the Veteran could only sleep on his back, and that the length of 
time that the Veteran could drive was limited.  The Veteran 
asserted that the limited range, weakness, and episodic pain made 
the disability of his left shoulder considerably more than 
minimal.

The 30 percent rating that the RO assigned for the left shoulder 
disability after the prosthesis implantation surgery is above the 
minimum rating, which is 20 percent under Diagnostic Code 5051.  
The 2008 VA examination findings and the Veteran's description at 
the 2010 hearing do not indicate that the remaining motion in his 
left shoulder is severely painful.  The Veteran reports some 
weakness of movement of the left arm at the shoulder; but there 
was normal strength with shoulder flexion on the 2008 
examination.  Thus, the manifestations of his left shoulder 
disability do not meet the criteria for a 50 percent rating under 
Diagnostic Code 5051.  The evidence establishes that the 
Veteran's left shoulder disability keeps him from using his left 
arm above the shoulder level.  Abduction is limited to an even 
lower level, 72 degrees.  However, Diagnostic Code 5200 provides 
limitation of abduction to 25 degrees from the side as the basis 
for a rating higher than 30 percent.  Abduction in the Veteran's 
left shoulder is not sufficiently limited to warrant a rating 
higher than 30 percent under that code.  Overall, the 
manifestations of the Veteran's left shoulder disability since 
convalescence from the hemiarthroplasty do not meet or 
approximate the criteria for a rating higher than the existing 30 
percent rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization"). When an analysis of the first two 
steps reveals that the rating schedule is inadequate to evaluate 
a claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 
2009).
   
Here, as discussed above, the rating criteria for the service-
connected left shoulder disability reasonably describe the 
Veteran's disability level and symptomatology. Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required. Id.


ORDER

Entitlement to a disability rating higher than 30 percent for 
left shoulder disability, status post hemiarthroplasty, is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


